UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) Securities Exchange Act of 1934 for Quarterly Period Ended September 30, 2014 -OR- [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number 000-54985 American Business Services, Inc. (Exact name of registrant as specified in its charter) Colorado 84-1194104 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) N.W. Ambassador Drive, Suite 326 Kansas City, MO (Address of principal executive offices) (Zip Code) (816) 464-0508 (Registrant's telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ ]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[X] (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[ ]No [X] The number of outstanding shares of the registrant's common stock as of November 13, 2014 was 7,030,000. AMERICAN BUSINESS SERVICES, INC. FORM 10-Q For the quarterly period ended September 30, 2014 INDEX Page PART 1 – FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) 1 Item 2.Management's Discussion and Analysis ofFinancial Condition and Results of Operations 10 Item 3.Quantitative and Qualitative DisclosureAbout Market Risk 12 Item 4.Controls and Procedures 12 PART II – OTHER INFORMATION Item 1.Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults upon Senior Securities 13 Item 4. Mine Safety Disclosures 13 Item 5. Other Information 13 Item 6. Exhibits
